DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 of the instant application is unpatentable under judicially created doctrine of “obviousness-type” double patenting with respect to claims 11-15 of U.S. Patent No. 11159214.
  	Claims 1-5 of instant application defines the obvious variation of U.S. Patent No. 11159214.
The assignee of all applications is same.

Claim 1 of instant application is anticipated by the patent claim 11 in that claim of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
To the extent that the instant claims are broaden and therefore generic to the claimed invention of 11159214 Patent.
In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application
  
Claim 2 of instant application is further anticipated by the patent claim 12 in that claim of the patent contains all the limitations of claim 2 of the instant application.
Claim 3 of instant application is anticipated by the patent claim 13 in that claim of the patent contains all the limitations of claim 3 of the instant application.
Claim 4 of instant application is anticipated by the patent claim 14 in that claim of the patent contains all the limitations of claim 4 of the instant application.
Claim 5 of instant application is further anticipated by the patent claim 15 in that claim of the patent contains all the limitations of claim 5 of the instant application.

Claims 6-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-15 and 6-10 of U.S. Pat. No. 11159214 in view of well known in art.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the features and concepts set forth in claims 6-15 (App. No. 17/482729) correspond to the features and concepts set forth in claims 11-15 of U.S. Pat. No. 11159214 in view of well known in art.

Claim 6 (‘729) corresponds to the claim 11 (11159214). Claim 6 (‘729) included the computer readable medium containing computer readable instructions executed by processing circuitry of radio network on its claim which is absent from claim11 (11159214), however, a person of ordinary skilled in the art would recognize that the radio network node is commonly implemented with circuitry with software instructions to executed functions which is well known in art to allows flexibility in  circuit design of the communication system.
Claim 7 (‘729) corresponds to the claim 12 (11159214).
Claim 8 (‘729) corresponds to the claim 13 (11159214).
Claim 9 (‘729) corresponds to the claim 14 (11159214).
Claim 10 (‘729) corresponds to the claim 15 (11159214).

Claim 11 (‘729) corresponds to the claims 11 and 6 (11159214). Claim 11 (‘729) included the computer readable medium containing computer readable instructions executed by processing circuitry of radio network on its claim which is absent from claims 11 and 6 (11159214), however, a person of ordinary skilled in the art would recognize that the radio network node is commonly implemented with circuitry with software instructions to executed functions which is well known in art to allows flexibility in  circuit design of the communication system.
Claim 12 (‘729) corresponds to the claims 12 and 7 (11159214).
Claim 13 (‘729) corresponds to the claims 13 and 8 (11159214).
Claim 14 (‘729) corresponds to the claims 14 and 9 (11159214).
Claim 15 (‘729) corresponds to the claims 15 and 10(11159214).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-15 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  The claim recites the compute readable medium which includes any types (not limiting) of medium capable of being accessed by a computer. The office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary means of computer readable media, particularly when the specification includes any types (not limiting) of medium. See MPEP 2111.01. A claim directed to signal is non-statutory. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The Office suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiment maybe amended to narrow the claim to cover only statutory embodiment to avoid a rejection under 35 USC §101 by adding the limitation “non-transitory” to the claim.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov